Citation Nr: 1226103	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for lung disability, to include chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother-in-law



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1983.  Reportedly, he reenlisted in the Army Reserves in August 1989 with subsequent periods of Active Duty for Training (ACDUTRA) until his discharge in May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied service connection for COPD.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In October 2010, the Veteran, his spouse, and his brother-in-law testified during a hearing at the RO before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In April 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC denied the claim for service connection for a lung disability, to include COPD (as reflected in a March 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In May 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In June 2012, the Veteran was notified that the VLJ who conducted the October 2010 hearing is no longer employed at the Board.  Hence, he was offered the opportunity for a hearing before a current VLJ who would participate in the decision in his appeal, consistent with 38 C.F.R. §§ 20.707 and 20.717 (2011).  In July 2012, however, the Veteran declined a new hearing and indicated his desire for his appeal to be considered based upon the current record.

As a final preliminary matter, the Board notes that, in a July 2012 letter, the Veteran rescinded a June 2012 VA Form 21-22a, in which he designated private attorney Richard V. Keating, Jr. as his representative, and indicated his desire to reappoint The American Legion as his representative.  In light of the above, and inasmuch as the June 2006 VA Form 21-22 in favor of The American Legion has not been revoked, the Board continues to recognize The American Legion as the Veteran's representative.  

For the reasons expressed below, the matter on appeal-expanded, as reflected on the title page-is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In support of his claim for service connection, the Veteran has alleged that he frequently worked with brakes and other materials which contained asbestos during his active duty service.  Hence, the Veteran asserts that his current lung disability may be attributable to such in-service asbestos exposure.  A review of the Veteran's service records, to include his DD Form 214, reflects that the Veteran was assigned the military occupational specialties (MOS) of light wheel vehicle power generation mechanic and track vehicle mechanic.  As such, the Veteran's documented service appears to be consistent with his claimed in-service asbestos exposure.

Pursuant to the April 2011 remand, in May 2011, the Veteran was afforded a VA examination to obtain medical findings and opinion as to the nature and etiology of current lung disability.  During the examination, the Veteran reported a longstanding history of smoking as well as a history of working during service as a mechanic in the motor pool, where ventilation was reportedly poor.  The Board notes that a transcript of the Veteran's hearing, which reflects that the Veteran's testimony that he was exposed to asbestos during service, was associated with the claims file and made available to the VA examiner.  Based upon the Veteran's documented and reported history and findings on examination, the examiner confirmed the COPD diagnosis and opined that the Veteran's COPD was less likely than not caused by or a result of the Veteran's workplace exposures during active duty service.  The Board notes, however, that the examiner did not explicitly discuss the Veteran's likely asbestos exposure during service.

The Board also notes that the subsequent to the May 2011 examination, the Board received a copy of an April 2012, handwritten private treatment note in which Dr. K.R.P. indicates that"[the Veteran] is suffering with severe COPD and pulmonary fibrosis end stage most likely caused by exposure to asbestos and smoking."  (emphasis added).  This is the first medical indication of record of a possible lung disability in addition to long-diagnosed COPD , which the May 2011 VA examiner clearly did not consider when rendering the requested opinion.   The Board also notes that preliminary medical research indicates that the assessment of pulmonary fibrosis may represent a progression of the COPD, or if a distinctly-diagnosed disability, may be associated with asbestos exposure. 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim on appeal, and that additional medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility, to obtain information as to the nature and etiology of all current lung disabilities, including COPD and pulmonary fibrosis.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for service connection  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical  records. The record indicates that the Veteran has been receiving treatment for his lung disability at the VA Medical Centers (VAMC) in Rome, New York and Syracuse, New York, and the claims file contains treatment records from these facilities through April 2012.  Hence, more recent records from these  facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Rome and Syracuse VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the Rome and Syracuse VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current lung disability(ies), to include COPD and/or, pulmonary fibrosis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include alleged asbestos exposure therein.  

If the pulmonary fibrosis is diagnosed,  the examiner should clearly indicate whether such diagnosis represents distinct disability for which an etiology opinion is provided, or whether the diagnosis represents a progression of the Veteran's COPD,.

The examiner should set forth all examination findings along with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the expanded claim on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


